Citation Nr: 0918103	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971.  He also had service in the Marine Corps 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2005, a statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.

Although a Board hearing was requested on the Veteran's VA 
Form 9, received by VA in May 2006, the Veteran later 
clarified through correspondence received in May 2007 that a 
Board hearing was no longer desired.  The Veteran testified 
at a personal hearing at the RO in February 2007.


FINDING OF FACT

The Veteran's current bilateral hearing loss is causally 
related to noise exposure during active military service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2005.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
post-adjudication notice by a letter dated in March 2006, 
which provided additional information regarding disability 
ratings and effective dates.  The Board finds that any 
defects with respect to the timing of the VCAA notices were 
not prejudicial since the case was readjudicated in April 
2006 via a statement of the case and in March 2007 via a 
supplemental statement of the case, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  The contents 
of the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records are on file, as are VA 
treatment records and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in August 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.  In any event, given the disposition of the claim 
below, any notice or assistance error is harmless.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, which he contends began during active 
duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The lack of any evidence that a claimant exhibited hearing 
loss during service is not fatal to a claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . .  For example, 
if the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background

In this case, the Veteran contends that he is entitled to 
service connection for a current bilateral hearing loss as a 
result of acoustic trauma experienced from May 1969 to May 
1970, while serving in Vietnam.  He reports that he delivered 
messages and other military articles to various bases; that 
he traveled by helicopters, jeeps and trucks; and that he was 
never offered hearing protection.  The Veteran's DD Form 214 
states that his military occupational specialty in service 
was as a motor vehicle operator.

Service treatment records show that the Veteran underwent a 
service entrance examination in August 1968, which included 
testing of his auditory acuity.  The audiological evaluation 
showed puretone thresholds, in decibels, as follows:
	
Hertz 	500	1000	2000	3000	4000	
Right	15	5	-5	-	-5
Left	15	-5	-5	-	5

According to service treatment records, the Veteran was 
fitted for ear plugs in December 1970.  There are no 
references to any diagnosis or treatment of a hearing loss; 
however, service treatment records document treatment for 
various other complaints.

During the Veteran's military separation examination in 
October 1971, the Veteran's auditory acuity was clinically 
evaluated as normal.  The audiological evaluation showed 
puretone thresholds, in decibels, as follows:

Hertz 	500	1000	2000	3000	4000
Right	15	0	5	10	20
Left	20	10	10	20	20

The record does not include the Report of Medical History, 
which is typically completed in connection with separation 
examinations.

The Board notes that VA administered a medical examination in 
June 1985 in connection with another claim.  During this 
assessment, the examiner marked that hearing loss was not 
noted; however, audiological puretone thresholds were not 
included with the evaluation.

The Veteran's private medical records on file, from February 
1981 to February 2005, document treatment for numerous 
complaints, but none of the records specifically pertain to 
his claimed bilateral hearing loss.  The Board notes that an 
October 2001 record references that the Veteran complained of 
some hearing difficulties with ringing in his ears, but an 
audiological assessment was not administered.

The first post-service evidence of the Veteran's claimed 
hearing disability is shown from a VA medical examination 
administered in August 2005 in connection with this appeal.  
During this examination, the Veteran complained of hearing 
loss and ringing in his ears.  The Veteran reported that he 
was trained as a truck driver for the military, but while 
serving in Vietnam he was around a lot of helicopter noise.  
The Veteran's word recognition scores using the Maryland CNC 
Test were 80 percent for the right ear and 86 percent for the 
left ear.  The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss and tinnitus.

The audiological assessment showed puretone thresholds, in 
decibels, as follows:

Hertz  500	1000	2000	3000	4000
Right	35	30	45	65	65
Left	30	40	50	60	60

The examiner concluded that it is not likely that the 
Veteran's bilateral hearing loss was related to his military 
noise exposure, given that the military medical examiner 
clinically evaluated the Veteran's hearing as normal during 
the separation examination.  However, the examiner concluded 
that it is likely that the Veteran's tinnitus was related to 
his military noise exposure.

In an August 2005 rating decision, the RO granted service 
connection for tinnitus but denied service connection for 
bilateral hearing loss.

In November 2006, the Veteran underwent a VA audiological 
assessment for treatment purposes.  During this assessment, 
the examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.  This assessment did not address 
the etiology of the Veteran's bilateral hearing loss.

In March 2007, the Veteran testified during an RO hearing in 
connection with this appeal.  During the hearing, the Veteran 
stated that while in Vietnam he was a messenger, that he 
traveled frequently by helicopters but also traveled by jeeps 
and trucks, that he had been ambushed or been in several 
firefights, and that he did not use hearing protection.  The 
Veteran also contended that he had not had significant post-
service exposure to noise or noise trauma.

Analysis

The Board initially notes that although the Veteran states 
that while serving in Vietnam he was ambushed or involved in 
several firefights, his DD Form 214 and medals earned do not 
suggest participation in combat.  Therefore, the Board finds 
that sufficient evidence is not of record evidencing that he 
served in combat, and 38 U.S.C.A. § 1154(b) is not 
applicable.

The Board observes that both audiometric examinations from 
the Veteran's service entrance and separation examinations 
failed to show that hearing loss disability for VA purposes 
had manifested before or during service.  Those examinations 
do show, however, that the Veteran's hearing acuity appeared 
to worsen from the time he entered service to when he 
separated from service.

There is no objective medical evidence of record documenting 
the Veteran's hearing acuity (puretone thresholds) following 
service until his August 2005 VA assessment.  The Board notes 
that the results from VA's August 2005 audiological 
examination show that the Veteran has a current hearing loss 
disability for VA purposes in both ears.  The examiner 
concluded that it is not likely that the Veteran's bilateral 
hearing loss was related to his military noise exposure.  
However, the examiner based her opinion on the normal hearing 
evaluation during the separation examination without 
discussing the significance of the upward shift in 
audiological readings shown on the service separation 
examination when compared to the entrance examination.  The 
Board finds it noteworthy that the examiner did believe the 
Veteran's noise exposure in service was sufficient to have 
caused tinnitus, and that the record shows that service 
connection is currently in effect for tinnitus.

Although the Veteran attempts to link his current bilateral 
hearing loss to service, as a lay person, the Veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  Accordingly, 

The Board finds the Veteran's testimony as to continuity of 
hearing loss symptoms since service to be credible.

In this case, the Board is presented with an evidentiary 
record which is not entirely clear.  However, the Board finds 
that the record satisfactorily indicates that the Veteran was 
exposed to acoustic trauma during service, that the Veteran's 
hearing acuity was impacted during service, and that the 
Veteran currently suffers from hearing loss disability.

In light of the above, the Board finds that the positive 
evidence is at least in a state of equipoise with the 
negative evidence regarding the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule applies, and 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


